Office of Chief Counsel
Internal Revenue Service

Memorandum
Number:

AM 2007-001

Release Date: 1/12/07
CC:INTL:6
POSTN-149880-06
UILC:

114.00-00

date:

December 22, 2006

to:

Henry Singleton, Industry Director, Heavy Manufacturing and Transportation,
LMSB:HMT
Christopher Sterner, Division Counsel, LMSB, CC:LM

from:

Steven A. Musher, Associate Chief Counsel (International), CC:INTL
subject:

Qualification for FSC benefits and ETI Exclusions
This legal advice responds to your request for assistance. This advice may not
be used or cited as precedent.

ISSUE
Whether income from long-term sales and leases1 qualifies for foreign sales
corporation (“FSC”) benefits under sections 921 through 927, extraterritorial income
(“ETI”) exclusions under sections 114 and 941 through 943, or neither.
CONCLUSION
Income from long-term sales and leases may qualify for FSC benefits or ETI
exclusions depending on when the transaction was entered into and depending, in
some cases, on whether such transaction was pursuant to a binding contract as
described in certain binding contract rules. Numerous factors contribute to the
determination of whether such income qualifies for FSC benefits, ETI exclusions, or
neither. The discussion below explains the relevant effective dates, repeal dates, and

1

The term “lease,” as used in this memorandum, includes rentals, subleases, licenses, and sublicenses.
See Temp. Treas. Reg. § 1.924(a)-1T(a)(2).

POSTN-149880-06

2

transition rules. The examples below illustrate the proper application of those
provisions to various fact patterns.
FACTS
Generally, where all events associated with a sale or lease occur within a single
taxable year, the determination of whether the FSC or ETI exclusion provisions apply to
the transaction depends on which regime, if any, applied to the transaction. Questions
have arisen, however, with respect to certain long-term sales and leases. For example,
if a taxpayer enters into a sale or lease in Year1 and recognizes income from the
transaction in Year2 (where the FSC provisions are in effect for Year1 and the ETI
exclusion provisions are in effect for Year2), which regime applies to the transaction?
Some Taxpayers have found the answer to this type of question difficult not only
because of the multi-year aspect but also in light of the legislation that repealed the FSC
and ETI exclusion provisions subject to transition rules. This memorandum addresses
such questions.
LAW
Both the FSC and ETI exclusion provisions provide tax benefits with respect to
foreign trading gross receipts. See generally I.R.C. §§ 114; 921-927; and 941-943. The
FSC Repeal and Extraterritorial Income Exclusion Act of 2000 (“ETI Act”) repealed the
FSC provisions and enacted the ETI exclusion provisions. Pub. L. No. 106-519, 114
Stat. 2423, §§ 2 and 3 (2000). Section 5(a) of the ETI Act provides that the ETI
exclusion provisions generally apply to “transactions after September 30, 2000” (“ETI
effective date”). The legislative history further clarifies that the ETI exclusion provisions
are “effective for transactions entered into after September 30, 2000.” (emphasis
added). S. Rep. No. 104-416, p.20 (2000) (“ETI Report”); see also Rev. Proc. 2001-37,
2001-1 C.B. 1327, §§ 2.02 and 6.03. For purposes of the FSC and ETI exclusion
provisions, “transaction” means any sale, exchange, or other disposition; lease or rental;
and furnishing of services. I.R.C. §§ 927(d)(2)(A) and 943(b)(1).
Section 5(c)(1) of the ETI Act contains transition rules that delay the application
of the ETI exclusion provisions to certain transactions notwithstanding the ETI effective
date. Section 5(c)(1) of the ETI Act provides:
In the case of a FSC (as so defined) in
existence on September 30, 2000, and at all times
thereafter, the amendments made by this Act shall not
apply to any transaction in the ordinary course of
trade or business involving a FSC which occurs—
(A) before January 1, 2002; or
(B) after December 31, 2001, pursuant to a
binding contract—

POSTN-149880-06

3

(i) which is between the FSC (or any related
person) and any person which is not a related
person; and
(ii) which is in effect on September 30, 2000,
and all times thereafter.
For purposes of this paragraph, a binding contract shall
include a purchase option, renewal option, or replacement
option which is included in such contract and which is
enforceable against the seller or lessor.
We refer to the section 5(c)(1)(B) transition rule involving binding contracts as the “FSC
binding contract rule.” The FSC provisions, rather than the ETI exclusion provisions,
apply to transactions to which the section 5(c)(1) transition rules apply. However, under
section 5(c)(2) of the ETI Act, a taxpayer may elect out of the section 5(c)(1) transition
rules.
Section 5(c)(2) allows a taxpayer to elect to apply the ETI exclusion provisions to
any transaction that would have been subject to the FSC provisions by reason of
section 5(c)(1) of the ETI Act. The section 5(c)(2) election applies on a transaction-bytransaction basis and is “effective for the taxable year for which made and all
subsequent taxable years. . . .” See also Rev. Proc. 2001-37 at § 6.04.
The American Jobs Creation Act of 2004 (“AJCA”) generally repealed the ETI
exclusion provisions. Pub. L. No. 108-357, 118 Stat. 1418, § 101(a) and (b). Section
101(c) of the AJCA provides that the general repeal of the ETI exclusion provisions
“shall apply to transactions after December 31, 2004” (“ETI repeal date”). Two
transition rules apply. One is a two-year phase-out of the ETI exclusion:
(d) TRANSITIONAL RULE FOR 2005 and
2006.-(1) IN GENERAL.--In the case of transactions
during 2005 or 2006, the amount includible in
gross income by reason of the amendments
made by this section shall not exceed the
applicable percentage of the amount which
would have been so included but for this
subsection.
(2) APPLICABLE PERCENTAGE.--For
purposes of paragraph (1), the applicable
percentage shall be as follows:
(A) For 2005, the applicable percentage shall
be 20 percent.
(B) For 2006, the applicable percentage shall

POSTN-149880-06

4
be 40 percent.

AJCA, § 101(d). Thus, for transactions entered into during 2005 and 2006, taxpayers
may claim 80% and 60%, respectively, of the ETI exclusions that would have been
permitted but for the repeal (“phase-out rule”) with respect to the income recognized
during those calendar years. Id.
The AJCA also contains a binding contract rule that is materially similar to the
FSC binding contract rule and provides:
(f) BINDING CONTRACTS.--The amendments
made by this section shall not apply to any
transaction in the ordinary course of a trade or
business which occurs pursuant to a binding
contract-(1) which is between the taxpayer and a
person who is not a related person (as defined
in section 943(b)(3) of such Code, as in effect
on the day before the date of the enactment of
this Act), and
(2) which is in effect on September 17, 2003,
and at all times thereafter.
For purposes of this subsection, a binding
contract shall include a purchase option,
renewal option, or replacement option which is
included in such contract and which is
enforceable against the seller or lessor.

AJCA, § 101(f). We refer to the section 101(f) transition rule as the “ETI binding
contract rule.” Section 101 of the AJCA does not apply to transactions to which the ETI
binding contract rule applies. In other words, the ETI exclusion provisions are not
repealed or phased out with respect to such transactions. Thus, just as the FSC
binding contract rule allows the FSC provisions to continue to apply to certain
transactions, the ETI binding contract rule allows the ETI exclusion provisions to
continue to apply to certain transactions. We refer to the FSC and ETI binding contract
rules collectively as the “binding contract rules.” The binding contract rules apply on a
transaction-by-transaction basis.
The Tax Increase Prevention and Reconciliation Act of 2005 (“TIPRA”) repealed
the binding contract rules. Pub. L. No. 109-222, 120 Stat. 345, §513 (2006). Section
513 of TIPRA provides:
(a) FSC PROVISIONS. Paragraph (1) of

POSTN-149880-06

5
section 5(c) of the FSC Repeal and
Extraterritorial Income Exclusion Act of 2000 is
amended by striking “which occurs—“ and all
that follows and inserting “which occurs before
January 1, 2002.”.
(b) ETI PROVISIONS. Section 101 of the
American Jobs Creation Act of 2004 is
amended by striking subsection (f).
(c) EFFECTIVE DATE.—The amendments
made by this section shall apply to taxable
years beginning after the date of the enactment
of this Act.

TIPRA was enacted on May 17, 2006. Thus, the repeal of the binding contract rules is
effective for taxable years beginning after May 17, 2006 (“TIPRA repeal date”). Id. at
22-23.
ANALYSIS
I. ETI Act – Repeal of the FSC Provisions
The Service interprets the ETI effective date such that the FSC provisions
generally apply to transactions entered into before October 1, 2000, and the ETI
exclusion provisions generally apply to transactions entered into after September 30,
2000. This interpretation of the ETI effective date is explicitly supported by the
legislative history to the ETI Act. ETI Report, p. 20. The determination of when a sale
or lease2 is entered into within the meaning of section 5(a) of the ETI Act requires an
analysis of the surrounding facts and circumstances on a case-by-case basis.
II. AJCA – Repeal of the ETI Exclusion Provisions
The Service interprets the ETI repeal date consistently with the ETI effective date
because the language of section 101(c) of the AJCA is materially similar to the
language of section 5(a) of the ETI Act. Thus, the determination of when sales and
leases are entered into within the meaning of section 101(c) of the AJCA requires an
analysis of the surrounding facts and circumstances on a case-by-case basis. In
contrast to the ETI effective date and ETI repeal date, which apply on a transaction-bytransaction basis, the Service interprets the phase-out rule as applying to income
recognized during the 2005 and 2006 calendar years from transactions entered into
during those years.
2

This memorandum does not address services in large part because the Service has not encountered
disputes involving services. No inference should be drawn regarding the treatment of services under the
FSC or ETI exclusion provisions.

POSTN-149880-06

6

III. TIPRA – Repeal of the Binding Contract Rules
The TIPRA repeal date repeals the binding contract rules for taxable years that
begin after May 17, 2006. Because the binding contract rules apply on a transactionby-transaction basis, we interpret the TIPRA repeal date as repealing the binding
contract rules prospectively, on a transaction-by-transaction basis, for transactions
entered into during a taxable year that begins after May 17, 2006. In other words, the
binding contract rules apply to certain transactions, but only if such transactions are not
entered into in a taxable year that begins after May 17, 2006.
IV. Examples
We intend the following examples to illustrate and clarify our position. For all
examples, assume the transactions satisfied all the FSC requirements in sections 921
through 927 and all the ETI exclusion requirements in sections 114 and 941 through
943. Unless otherwise specified, references to ETI exclusions are to the exclusion
amount allowable under section 114, not the reduced amounts allowable for 2005 and
2006 under section 101(d) of the AJCA.
Example 1a
In April 1998, the government of CountryX signed a letter of agreement (“LOA”)
with the U.S. Department of Defense (“DoD”) to purchase a specified number of
ProductY (“Original Sale”) with an option to purchase an additional specified number of
ProductY (“Second Sale”). The option is a binding contract for purposes of the binding
contract rules. In July 1998, Taxpayer executed ContractZ with the DoD whereby the
DoD would purchase ProductY in accordance with the LOA on behalf of CountryX.
Actual deliveries of ProductY purchased in the Original Sale occurred during
2002, 2003, and 2004. Taxpayer recognized income under a long-term contract
method of accounting from 1999 through 2004. As deliveries were made in 2002, 2003,
and 2004, the DoD executed DD Forms 250 evidencing delivery and acceptance with
respect to the Original Sale.
In 2001, CountryX/DoD exercised the option to purchase additional ProductY
under ContractZ. Deliveries of the additional ProductY began in 2004 and will continue
for several more years. Taxpayer recognized income in 2004 and will continue to do so
for several more years with respect to the Second Sale. As deliveries are made in 2004
and afterward, the DoD executes DD Forms 250 evidencing delivery and acceptance
with respect to the Second Sale.
Taxpayer may claim FSC benefits (but not ETI exclusions) with respect to all the
income from the Original Sale because the sale was entered into before the ETI

POSTN-149880-06

7

Effective Date. If the Second Sale involves3 a FSC, Taxpayer may claim either FSC
benefits under section 5(c)(1)(A) of the ETI Act or ETI exclusions under section 5(c)(2)
of the ETI Act with respect to all the income from the Second Sale recognized in all
taxable years. If the Second Sale does not involve a FSC, Taxpayer may claim ETI
exclusions under section 5(a) of the ETI Act with respect to all the income from the
Second Sale recognized in all taxable years.
Example 1b
Same facts as Example 1a except that the option was exercised in 2003.
Same results as Example 1a except that the justification for FSC benefits with
respect to the Second Sale is section 5(c)(1)(B) of the ETI Act, not section 5(c)(1)(A).
Example 1c
Same facts as Example 1a except that the option was exercised on May 30,
2007, and deliveries with respect to the Second Sale begin in 2007.
Same results as Example 1a with respect to the Original Sale but no FSC
benefits or ETI exclusions with respect to the Second Sale because the Second Sale
was entered into on May 30, 2007 (i.e., after the TIPRA repeal date).
Example 2a
On January 1, 2001, Taxpayer (a calendar year taxpayer) entered into a threeyear lease as lessor (“First Lease”) with an option for the lessee to renew the lease for
up to ten years at the end of the First Lease. Taxpayer recognized rental income under
the First Lease for three years beginning in 2001. On January 1, 2004, the lessee
exercised the renewal option for another 10-year lease (“Second Lease”), so Taxpayer
will recognize rental income for ten years beginning in 2004. The option is a binding
contract for purposes of the ETI binding contract rule.
If the First Lease involves a FSC, Taxpayer may claim either FSC benefits under
section 5(c)(1)(A) of the ETI Act or ETI exclusions under section 5(c)(2) of the ETI Act
with respect to all the income from the First Lease. If the First Lease does not involve a
FSC, Taxpayer may claim ETI exclusions under section 5(a) of the ETI Act with respect
to all the income from the First Lease. Taxpayer may claim ETI exclusions under
section 5(a) of the ETI Act with respect to all the income from the Second Lease
because the Second Lease was entered into before the ETI Repeal Date.
3

A sale or lease “involves” a FSC within the meaning of section 5(c) of the ETI Act if either the FSC is the
seller or lessor in the transaction or the FSC is paid a commission by a related supplier with respect to a
transaction in which the related supplier was the seller or lessor. See Temp. Treas. Reg. § 1.927(d)2T(a) (for the definition of “related supplier”); see also I.R.C. § 925(b)(1) and Temp. Treas. Reg.
§ 1.925(a)-1T(d)(2) (for rules regarding commission FSCs).

POSTN-149880-06

8

Example 2b
Same facts as Example 2a except that the renewal option is exercised on
January 1, 2005.
Same results as Example 2a except that the justification for ETI exclusions with
respect to the Second Lease is section 101(f) of the AJCA (which reinstates section 5(a)
of the ETI Act).
Example 2c
Same facts as Example 2a except that the First Lease is entered into on January
1, 2004, and the Second Lease is entered into on January 1, 2007.
Taxpayer may claim ETI exclusions under section 5(a) of the ETI Act with
respect to all the income from the First Lease. Taxpayer may claim no FSC benefits or
ETI exclusions with respect to any of the income from the Second Lease because the
Second Lease was entered after the TIPRA repeal date.
Example 2d
Same facts as Example 2c except that Taxpayer’s taxable year begins on
March 1.
Same result as Example 2c with respect to the First Lease. Taxpayer may claim
ETI exclusions with respect to all of the income from the Second Lease under section
101(f) of the AJCA because the Second Lease was entered into during a taxable year
(March 1, 2006 – February 28, 2007) that began before the TIPRA repeal date.
Example 3a
On January 1, 2005, Seller (a calendar year taxpayer) and Buyer entered into a
sale whereby Seller agreed to sell Buyer a specified amount of property at a specified
price within ten years. Under its accrual method of accounting, Buyer recognizes sales
income from the sale for ten years beginning in 2005. The sale is not pursuant to a
binding contract for purposes of the binding contract rules.
Under section 101(d)(2) of the AJCA, Seller may claim ETI exclusions with
respect to income from the sale recognized in 2005 and 2006. The ETI exclusion
amount for 2005 is 80% of the amount otherwise permitted under section 114. The ETI
exclusion amount for 2006 is 60% of the amount otherwise permitted under section 114.
No ETI exclusions are permitted with respect to income from the sale recognized after
2006 because transactions entered into during the phase-out period generate ETI
exclusions only with respect to income from the transaction recognized during the 2005

POSTN-149880-06

9

and 2006 calendar years and because a binding contract rule does not apply to
override4 the rules for the phase-out period.
Example 3b
Same facts as Example 3a except that the sale is pursuant to a binding contract
as described in the ETI binding contract rule.
All income from the sale qualifies for ETI exclusions under section 101(f) of the
AJCA because section 513 of TIPRA did not repeal the ETI binding contract rule with
respect to transactions entered into during taxable years that began on January 1,
2005.
Example 3c
Same facts as Example 3b except that the sale is entered into in 2006 and
income recognition begins in 2006.
Same result as Example 3b.
Example 3d
Same facts as Example 3b except that income recognition begins in 2007.
Same result as example 3b.
Example 3e
Same facts as Example 3a except that Seller’s taxable year begins on June 1;
the sale is entered into on September 8, 2006; and income recognition begins in
calendar year 2006.
Under section 101(d)(2)(B) of the AJCA, Seller may claim an ETI exclusion with
respect to income from the sale recognized in 2006. The ETI exclusion amount for
2006 is 60% of the amount otherwise permitted under section 114. No ETI exclusions
are permitted with respect to income from the sale recognized after 2006 because
transactions entered into during the phase-out period generate ETI exclusions only with
respect to income from the transaction recognized during the 2005 and 2006 calendar
years and because a binding contract rule does not apply to override the rules for the
phase-out period.

4

If a transaction is entered into during calendar 2005 or 2006 and the ETI binding contract rule applies,
the taxpayer may claim full ETI exclusions under section 101(f) of the AJCA instead of limited ETI
exclusions under section 101(d) of the AJCA as illustrated by Example 3b below.

POSTN-149880-06

10

Example 3f
Same facts as Example 3e except that the sale is pursuant to a binding contract
as described in the ETI binding contract rule.
Same result as Example 3e because, under section 513(b) and (c) of TIPRA, the
taxable year in which Seller entered into the sale began after the TIPRA repeal date.
Example 3g
Same facts as Example 3f except that Seller’s taxable year begins on May 9.
All income from the sale qualifies for ETI exclusions under section 101(f) of the
AJCA because the taxable year in which Seller entered into the sale began before the
TIPRA repeal date.
Example 3h
Same facts as Example 3g except that the sale was entered into on February 7,
2007.
Same results as Example 3g.
Example 4
Taxpayer entered into a sale in 2002 (to which the FSC binding contract rule
does not apply) and recognizes income from that sale every year through 2012.
Taxpayer entered into another sale in 2008 and recognizes income from that sale in
2008. In 2008, Taxpayer may claim an ETI exclusion with respect to the income from
the sale entered into in 2002 but cannot claim an ETI exclusion with respect to the
income from the sale entered into in 2008.
----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------Please call branch 6 at (202) 435-5265 if you have any further questions.

